          Case: 3:19-cv-00297-wmc Document #: 84 Filed: 05/04/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


CHURCH MUTUAL INSURANCE                        )
COMPANY,                                       )
3000 Schuster Lane                             )
P.O. Box 342                                   )
Merrill, Wisconsin, 54452                      )
                                               )
                         Plaintiff,            )               District Court Case No. 19-cv-297
                                               )
vs.                                            )
                                               )
TRAVELERS CASUALTY AND                         )
SURETY COMPANY                                 )
OF AMERICA,                                    )
One Tower Square                               )
Hartford, CT 06183                             )
                                               )
                         Defendant.            )


                                       NOTICE OF APPEAL


          Notice is hereby given that plaintiff in the above-entitled action, Church Mutual

Insurance Company, hereby appeals to the United States Court of Appeals for the Seventh

Circuit from the final judgment entered in this action on April 6, 2021.

          Dated: May 4, 2021.

                                               von BRIESEN & ROPER, s.c.
                                               Attorneys for Plaintiff, Church Mutual
                                               Insurance Company
                                            By: s/ Michael P. Crooks
                                               Michael P. Crooks, SBN 1008918

P.O. ADDRESS:
10 East Doty Street, Suite 900
Madison, WI 53703
(608) 287-3926
mcrooks@vonbriesen.com
36283340_1.DOCX
